                        21-50079-KMS Dkt 5 Filed 01/21/21 Entered 01/21/21 16:44:57 Page 1 of 3



 Fill in this information to identify the case:
 Debtor name Crechale Properties, LLC
 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF                                                                                     Check if this is an
                                                MISSISSIPPI
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Citizens Bank                                                  Lamar Co. Parcel                                 $2,083,086.00                $319,890.00             $1,763,196.00
 P.O. Box 232                                                   Nos:
 Columbia, MS 39429                                             055B-15-029.004,
                                                                055B-15-017.000,
                                                                055B-15-018.000,
                                                                1981 Buccanner,
                                                                Mobile Home and
                                                                2006 NONSPC
 Citizens Bank                                                  Lamar Co. Parcel                                 $1,874,680.00                $593,060.00             $1,281,620.00
 P.O. Box 232                                                   Nos.:
 Columbia, MS 39429                                             054C-18-058.000,
                                                                054C-18-056.000,
                                                                054C-18-057.000,
                                                                054C-18-055.000,
                                                                054C-18-059.000
 Community Bank                                                 1731 Hwy 589                                        $172,901.30                 $13,020.00              $159,881.30
 5010 Hardy St.                                                 Purvis, MS, Lamar
 Hattiesburg, MS                                                Co. Parcel No.:
 39402                                                          096-13-004.001
                                                                0 hwy 589,
                                                                Hattiesburg, MS,
                                                                Lamar Co. Parcel
                                                                No.:
                                                                096-13-003.000
                                                                0 Hwy 589,
                                                                Hattiesbur
 Community Bank                                                 5162 Lincoln Rd.,                                   $110,704.53                 $67,320.00                $43,384.53
 5010 Hardy St.                                                 Parcel No.:
 Hattiesburg, MS                                                055B-15-030.000
 39402                                                          5162 Lincoln Rd.,
                                                                Parcel No.:
                                                                055G-15-002.000




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                        21-50079-KMS Dkt 5 Filed 01/21/21 Entered 01/21/21 16:44:57 Page 2 of 3




 Debtor    Crechale Properties, LLC                                                                           Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 First Bank                                                     Lamar Co. Parcel                                 $1,171,576.00             $1,042,010.00                $129,566.00
 3301 Hardy St.                                                 Nos:
 Hattiesburg, MS                                                1063-23-027.021,
 39401                                                          1063-23-027.020,
                                                                1063-23-027.019,
                                                                1063-23-027.018,
                                                                1063-23-027.017,
                                                                1063-23-027.015,
                                                                1063-23-027.000
 First Bank                                                     2724 Hwy 589,                                       $170,585.00                 $71,290.00                $99,295.00
 3301 Hardy St.                                                 Hattiesburg, MS
 Hattiesburg, MS                                                Lamar Co. Parcel
 39401                                                          No.:
                                                                1063-23-040.000
 First Bank                                                     Lamar Co. Parcel                                    $248,439.02               $175,550.00                 $72,889.02
 3301 Hardy St.                                                 Nos:
 Hattiesburg, MS                                                108-27-009.000,
 39401                                                          0921-03-081.000,
                                                                0921-03-103.000
                                                                0921-03-102.000
 First Bank                                                     57 Aycock Rd.                                       $223,653.21               $161,500.00                 $62,153.21
 3301 Hardy St.                                                 Purvis, MS
 Hattiesburg, MS                                                Lamar Co. Parcel
 39401                                                          No.:
                                                                0433-07-027.000
 First Bank                                                     59 Aycock Rd.                                       $188,117.00               $141,730.00                 $46,387.00
 3301 Hardy St.                                                 Purvis, MS
 Hattiesburg, MS                                                Lamar Co. Parcel
 39401                                                          No.:
                                                                0433.07.028.000
 First Bank                                                     7 Anne St. A/B/C                                 $1,217,359.24                $179,370.00             $1,037,989.24
 3301 Hardy St.                                                 Hattiesburg, MS
 Hattiesburg, MS                                                Lamar Co. Parcel
 39401                                                          No.:
                                                                1063-23-027.022
 First Bank                                                     Forrest Co. Parcel                               $1,182,824.00                $219,920.00               $962,904.00
 3301 Hardy St.                                                 Nos: 2-012-14-049,
 Hattiesburg, MS                                                2-012L-23-002
 39401
 First Southern Bank                                            5004 Lincoln Rd.                                 $1,074,418.00                $795,520.00               $278,898.00
 1075 Highway 09                                                Hattiesburg, MS
 Columbia, MS 39429                                             Lamar Co. Parcel
                                                                No.:
                                                                056M-23-010.001
 Great Southern                                                 Lamar Co. Parcel                                    $920,000.00               $155,740.00               $764,260.00
 Bank                                                           Nos:
 218 S. Glenstone                                               056E-14-025.000,
 Springfield, MO                                                056M-23-023.001,
 65802                                                          056M-23-024.003,
                                                                056M-23-024.002,0
                                                                56E-14-022.000,
                                                                056M-23-024.000,
                                                                056M-23-023.000

Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                        21-50079-KMS Dkt 5 Filed 01/21/21 Entered 01/21/21 16:44:57 Page 3 of 3




 Debtor    Crechale Properties, LLC                                                                           Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 People's Bank                                                  Forrest County                                      $240,000.00                 $30,900.00              $209,100.00
 152 Lameuse St.                                                Parcel No.:
 Biloxi, MS 39530                                               2-012L-23-002.000
 Priority One Bank                                              2789 Oak Grove                                   $1,079,127.75                  $32,000.00            $1,047,127.75
 6276 US Hwy 98                                                 Rd. Hattiesburg,
 Hattiesburg, MS                                                MS
 39402                                                          Lamar Co. Parcel
                                                                No.:
                                                                056M-23-022.000
 Priority One Bank                                              Lamar Co. Parcel                                    $265,000.00                 $84,800.00              $180,200.00
 6276 US Hwy 98                                                 No.:
 Hattiesburg, MS                                                1063-23-039.000
 39402                                                          Forrest Co. Parcel
                                                                No.:
                                                                1-011J-22-025.00




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
